UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Charles Edward Artis, )
)
Plaintiff, )
) Case: 1117-cv-00405 (F-Deck)
V_ ) Assigned To : Unassigned
) Assign. Date : 3/10/2017
Ham'g Teeter, lnc_ et al,, ) Description: Pro Se Gen. Civi|
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking reliefin the district court must at least
plead facts that bring the suit within the court’s jurisdiction See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action See Fed. R. Civ. P. 12(h)(3).

Plaintiff, a District of Columbia resident, sues his former employer and the District of
Columbia Department of Employment Services (“DOES”) for unemployment benefits beyond
the two month payments he allegedly received. The complaint presents no basis for federal court
jurisdiction Plaintiffs recourse lies, if at all, in the D.C. Court of Appeals. See D.C. Code § 51-

1 12 (“Any person aggrieved by the decision of the Director [of DOES] may seek review of such
l

decision in the District of Columbia Court of Appeals in accordance with the District of
Columbia Administrative Procedure Act.”). A separate order of dismissal accompanies this

Memorandum Opinion

DATE: March f, 2017 %_) i